SECOND AMENDMENT TO

AGREEMENT FOR PURCHASE AND SALE

THIS SECOND AMENDMENT is executed effective November 30, 2005 by and between the
undersigned Seller and Buyer. This Amendment amends that certain Agreement for
Purchase and Sale between Seller and Buyer dated for reference purposes
August 18, 2005 regarding the purchase and sale of certain property located at
795 Trademark Drive, Reno, Nevada, as amended (the “Agreement”). The defined,
capitalized terms used in the Agreement shall have the same meaning when used
herein.

The Agreement is amended as follows:

1. The parties hereby agree that the final day allowed for Close of Escrow,
originally set by Section 6.2.1 of the Agreement to be December 15, 2005, is
hereby extended to January 6, 2006.

2. Seller acknowledges that, pursuant to Section 14 of the Agreement, Buyer has
the right to assign the Agreement to a new Delaware limited liability company
wholly owned by Buyer (the “LLC”).

3. As part of the Assumption, Lender may require the LLC, Buyer, and/or various
affiliates of the LLC or Buyer (all collectively, “Assuming Parties”) to assume
liability for matters that shall have arisen or accrued after Seller acquired by
Property but prior to the Close of Escrow, such as environmental matters,
nonrecourse carve-out matters, or violations of representations or covenants in
the Loan documents (collectively, “Prior Liabilities”). If and to the extent
Lender requires Buyer to assume Prior Liabilities, Triple Net Properties, LLC
shall defend and indemnify the Assuming Parties regarding any such Prior
Liabilities and all claims and losses related to the same or resulting from
assumption of the same. This covenant shall survive Close of Escrow and not be
merged in any document delivered at Close of Escrow.

4. This Second Amendment may be executed in counterparts and shall become
binding when one such counterpart has been delivered by each of the parties.
Delivery by facsimile is sufficient.

5. Except as expressly amended hereby, the Agreement remains unamended and is in
full force and effect and is hereby ratified and confirmed.

IN WITNESS WHEREOF, this Second Amendment has been executed as of the date and
year first above written.

[Signatures on following pages]

1 — SECOND AMENDMENT TO

AGREEMENT FOR PURCHASE AND SALE

NNN:

Triple Net Properties, LLC,

a Virginia limited liability company,

      By: /s/ Anthony W. Thompson

 
     

 
   
Its:
  Anthony W. Thompson
 
   
 
  CEO

SELLER:

      TREIT-Reno Trademark, LLC, a Nevada limited liability company

 
   
By:
  Triple Net Properties, LLC,
a Virginia limited liability company,
its Vice President
 
   
 
  By: /s/ Jack R. Maurer
 
   
 
  Name: Jack R. Maurer
Title: Executive Vice President

      NNN Reno Trademark 1, LLC, a Nevada limited liability company By:   Triple
Net Properties, LLC,     a Virginia limited liability company     its Vice
President     By: /s/ Jack R. Maurer     Name: Jack R. Maurer     Title:
Executive Vice President

      NNN Reno Trademark 2, LLC, a Nevada limited liability company By:   Triple
Net Properties, LLC,     a Virginia limited liability company     its Vice
President     By: /s/ Jack R. Maurer     Name: Jack R. Maurer     Title:
Executive Vice President

      NNN Reno Trademark 3, LLC, a Nevada limited liability company By:   Triple
Net Properties, LLC,     a Virginia limited liability company     its Vice
President     By: /s/ Jack R. Maurer     Name: Jack R. Maurer     Title:
Executive Vice President



  2   - SECOND AMENDMENT TO

AGREEMENT FOR PURCHASE AND SALE

          NNN Reno Trademark 4, LLC, a Nevada limited liability company
   
 
       
By:
  Triple Net Properties, LLC,  

 
            a Virginia limited liability company,

 
       
 
  its Vice President  

 
       
 
  By: /s/ Jack R. Maurer  
     

 
  Name: Jack R. Maurer
Title:  
Executive Vice President

          NNN Reno Trademark 5, LLC, a Nevada limited liability company By:  
Triple Net Properties, LLC,     a Virginia limited liability company,     its
Vice President     By: /s/ Jack R. Maurer     Name: Jack R. Maurer     Title:
Executive Vice President

          NNN Reno Trademark 6, LLC, a Nevada limited liability company By:  
Triple Net Properties, LLC,     a Virginia limited liability company,     its
Vice President     By: /s/ Jack R. Maurer     Name: Jack R. Maurer     Title:
Executive Vice President

          NNN Reno Trademark 7, LLC, a Nevada limited liability company By:  
Triple Net Properties, LLC,     a Virginia limited liability company,     its
Vice President     By: /s/ Jack R. Maurer     Name: Jack R. Maurer     Title:
Executive Vice President

          NNN Reno Trademark 8, LLC, a Nevada limited liability company By:  
Triple Net Properties, LLC,     a Virginia limited liability company,     its
Vice President     By: /s/ Jack R. Maurer     Name: Jack R. Maurer     Title:
Executive Vice President

          3 - SECOND AMENDMENT TO AGREEMENT FOR PURCHASE AND SALE NNN Reno
Trademark 9, LLC, a Nevada limited liability company By:   Triple Net
Properties, LLC,     a Virginia limited liability company,     its Vice
President     By: /s/ Jack R. Maurer     Name: Jack R. Maurer     Title:
Executive Vice President



    BUYER:

          Skyline, LP, a limited partnership
   
 
       
By:
  RK Skyline Mgr., LLC,  

 
            a limited liability company

 
       
 
  its general partner  

 
       
 
  By:   /s/ Rick Katzenbach
 
       

              Name:     Rick Katzenbach     Its:     Manager/Member



  4   – SECOND AMENDMENT TO

AGREEMENT FOR PURCHASE AND SALE

